Appeal from order, claimed in the notice of appeal to deny the appealing defendant’s motion to strike out certain allegations from the complaint, dismissed, with ten dollars costs and disbursements to the respondent. The appeal must be dismissed for two reasons: First, the order appealed from does not deny the motion of said defendant in the respects stated in the notice of appeal, and makes no disposition at all as to that portion of said defendant’s motion with respect to paragraphs 14, 15, 16, 19, 21, 22, 23, 24, 25, 26, 29 and 40; second, the order was entered on appellant’s own motion. Lazansky, P. J,, Hagarty, Davis and Johnston, JJ., concur; Carswell, J., not voting.